Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 12/27/2019.   
Claims 1-14 are pending and are presented for examination.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claims 7, recite “wherein the width of the spring is larger than the length of the spring”.
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 10 and 14 recite a thickness, a width and a length.  Regards a width and a length, applicant defines in specification [0029, 0032] and Figs. 2-3 such that length being 264 or 364, and width being 265 or each respective one 366, 367, 368.  
This means width can be either overall of across the length as defined in Fig. 2, or each of sections by slots across the length as defined in Fig. 3.  Hence, it can be read either ways.  It is vague and indefinite. 
Claims 1, 10 and 14 define “wherein the spring area comprises at least one slot having a first endpoint and a second endpoint”.  Therefore, the first endpoint and the second endpoint should be within the spring area.  
However, specification shows in Fig. 3 such that first endpoint of the slot (317, 318) enters into the first connection area (inside 372); and second endpoint of the slot (317, 318) enters into the second connection area (inside 378).  MPEP 2173.03 describes to make 112(b) rejections when the specification and the claims do not correspond. 
The claim 2 recites wherein the first endpoint enters into the first connection area and/or the second endpoint enters into the second connection area of at least one of the at least one slots.  
It is read that either one or both of: 
(i) the first endpoint enters into the first connection area; 
(ii) the second endpoint enters into the second connection area of at least one of the at least one slots.  
(1) Claim 1 defines “wherein the spring area comprises at least one slot having a first endpoint and a second endpoint”.  Therefore, the first endpoint and the second endpoint should be within the spring area.  Hence, the first and second endpoints can not enter into the first and second connection areas.  It is vague and indefinite. 
(2) “the second connection area of at least one of the at least one slots” is vague and indefinite same reason above.   
The claim 11 recites as below.   It is vague and indefinite what it means, particularly with the underlined part. 

    PNG
    media_image1.png
    133
    568
    media_image1.png
    Greyscale


The claim 14 recites “a suspension assembly with a coil that will in use move in relation to a magnetic field due to vibrations that the suspension assembly is subjected to”.   It is vague and indefinite what it means, particularly with the underlined part.  “move” can be either verb or noun.  The underlined part does not provide clear meaning in either case.  It is unclear which way it means.  “a coil that moves” if it is verb, “a suspension assembly, wherein a coil is in use of move (noun) in relation to a magnetic field due to vibrations (i.e., magnetic field is in move due to vibration), that the suspension assembly is subjected to the vibration” is it is noun.  
It is also unclear where said “a magnetic field” coming from.
Claim 14 recites “by the coil moving in the magnetic field”, “the suspension frame is movable in relation to the supporting frame”, and “magnets are located fixed in relation to the supporting frame of the suspension assembly”.  It is vague and indefinite which element is moving or stationary.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Postmus et al (US 5006681 A).   
As for claim 1, Postmus discloses an ortho-planar spring (1, Fig. 1) having a thickness (Fig. 2), a width (vertical length, Fig. 1) and a length (horizontal length, Figs. 1-2), 
the thickness being at least one order of magnitude smaller than either the length or the width (Figs. 1-2), 
the spring further having across its width a first end and a second end (end of 5, 6 in Figs. 1-2), the first end and the second end being located at opposite ends along the length of the spring, and 
wherein the spring comprises three areas: 
a first connection area (5 to dot line, markup, NOTE below) at the first end of the spring spanning across the width of the spring and along a part of the length of the spring from the first end of the spring, 
a second connection area (6 to dot line, markup, NOTE below) at the second end of the spring spanning across the width of the spring and along a part of the length of the spring from the second end, and 
a spring area (3) spanning across the width of the spring and along the length of the spring between the first connection area and the second connection area, 
wherein the spring area comprises at least one slot (4) having a first endpoint and a second endpoint, 
the at least one slot running along the length of the spring in such a way that the spring (1) is in one piece (Fig. 1). 
NOTE:  
(1) Regards a thickness, a width and a length, applicant defines in specification [0029, 0032] and Figs. 2-3 such that length being 264 or 364, width being 265 or each respective one 366, 367, 368.  It is interpreted based on over all width 265.  
(2) Applicant describes a first connection area and a second connection area with Fig. 3 and [0035] such that a first connection area (332 up to dot line 372) and a second connection area (338 up to dot line 378); and the spring area 335, 336, 337 is characterized depend on the slot length 364.  No further definition regards the first connection area and the second connection area.  
It has been interpreted same manner with the cited prior art, Postmus et al (US 5006681 A).  

    PNG
    media_image2.png
    227
    439
    media_image2.png
    Greyscale
 
   
As for claim 2, Postmus discloses the ortho-planar spring according to claim 1, wherein the first endpoint enters into the first connection area and/or the second endpoint enters into the second connection area of at least one of the at least one slots (see markup above).
As for claim 3, Postmus discloses the ortho-planar spring according to claim 1, wherein at least one of the at least one slot (two parallel of 4) is straight at least within the spring area.
As for claim 5, Postmus discloses the ortho-planar spring according to claim 1, wherein the width of the spring is constant at least within the spring area (Fig. 1).
As for claim 6, Postmus discloses the ortho-planar spring according to claim 1, wherein the length of the spring is larger than the width of the spring (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Postmus in view of Fraone et al (US 20170027587 A1).
As for claim 4, Postmus failed to disclose the ortho-planar spring according to claim 1 wherein a width of at least one of the at least one slot is constant at least within the spring area.  However, it would have been an obvious matter of design choice to change shape of slots, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Fraone teaches a spring a width of at least one of the at least one slot (126, Fig. 1) [0031] is constant at least within the spring area.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for heat dissipation.   

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Postmus in view of Minas et al (US 20100122461 A1).  
As for claim 7, Postmus failed to teach the ortho-planar spring according to claim 1 wherein the width of the spring is larger than the length of the spring.  However, it would have been an obvious matter of design choice to change shape of slots, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Minas discloses a spring (200, Fig. 2) wherein the width (overall of across the slots) of the spring is larger than the length (slot direction) of the spring.   
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for a substantially constant stress when deformed.  

As for claim 8, Postmus discloses the ortho-planar spring according to claim 1, describing [T]he leaf spring and the supporting frame can be made of a strip of spring material by punching, stamping, spark erosion or etching; but failed to teach wherein the spring is made of a metallic material.  Minas teaches a spring (200, Fig. 2) made of a metallic material [0040].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for a substantially zero creep rate at operating temperatures.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Postmus in view of Wilcox (US 4887802 A).  
As for claim 9, Postmus discloses the ortho-planar spring according to claim 1, describing [T]he leaf spring and the supporting frame can be made of a strip of spring material by punching, stamping, spark erosion or etching; but failed to teach wherein the spring is made of a non-metallic material.  Wilcox teaches a spring made of composite, fibre-reinforced plastics, material (C.1, L.4-5; C.3, L.29-30; claims 1, 5, 7), which is a non-metallic material.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for weight saving.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Postmus et al (US 5006681 A).   
As for claim 10, Postmus discloses a suspension assembly (Fig. 9 or 10) comprising: 
a suspension frame (28, 29, 71, respectively), and a supporting frame (housing 59 in Figs. 9-10), 
the suspension frame being movably coupled to the supporting frame in such a way that the suspension frame is movable in relation to the supporting frame (Figs. 9-10), 
wherein the suspension frame is movably coupled to the supporting frame by means of at least one ortho-planar spring (see claim 1 for recitations below) having a thickness, a width and a length, 
the thickness being at least one order of magnitude smaller than either the length or the width, the spring further having across its width a first end and a second end, the first end and the second end being located at opposite ends along the length of the spring, and wherein the spring comprises three areas: a first connection area at the first end of the spring spanning across the width of the spring and along a part of the length of the spring from the first end of the spring, a second connection area at the second end of the spring spanning across the width of the spring and along a part of the length of the spring from the second end, and a spring area spanning across the width of the spring and along the length of the spring between the first connection area and the second connection area, wherein the spring area comprises at least one slot having a first endpoint and a second endpoint, the at least one slot running along the length of the spring in such a way that the spring is in one piece.
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Postmus so that the bending stresses occurring in the supporting point are greatly reduced. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Postmus in view of Herder et al (US 20150180374 A1, IDS).  
As for claim 11, Postmus discloses the suspension assembly according to claim 10, wherein the at least one ortho-planar spring the suspension frame is coupled to the supporting frame with two ortho-planar springs coupled in parallel and are displaced in relation to each other in a direction equal to a major movement direction of the springs and the suspension frame.  
Herder teaches (Fig. 1) a suspension frame (3, 4) is coupled to the supporting frame with two ortho-planar springs (3, 4 are elastic beams, which is same as a spring) coupled in parallel.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure as claimed by combining the teachings of Postmus with that of Herder for opposite stiffnesses.  

As for claim 12, Postmus discloses the suspension assembly according to claim 11, wherein Herder shows (Fig. 1) the supporting frame comprises two (left and right sides) sloped stopper (as coupled to 6) surfaces, each one of the sloped stopper surfaces being located in a vicinity to where a respective one of the two ortho-planar springs (3, 4 on each sides) is attached to the supporting frame (refer Figs. 9-10 of Postmus), and in that the suspension frame comprises two sloped stopper surfaces, each one being located such that when in use each one mates with one corresponding sloped stopper surface of the supporting frame.  

As for claim 13, Postmus discloses the suspension assembly according to claim 12, wherein Herder shows (Fig. 1) the sloped stopper surfaces are angled such that during use over an operating range of relative movement between the supporting frame and the suspension frame, a distance between each pair of mating sloped surfaces stays substantially the same (as both sides of 6 are fixed).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over YPMA et al (WO 2017086785 A1, IDS) in view of Wan et al (US 20150188389 A1).  
As for claim 14, YPMA discloses a vibration energy harvester (page , line 6, Figs. 4A-4C, etc.) comprising 
a suspension assembly (mover by magnet 51) with a coil (50) that will in use move in relation to a magnetic field (from magnet 51) due to vibrations that the suspension assembly is subjected to (see 112 rejection for this limitation), 
wherein the suspension assembly includes a suspension frame, and 
a supporting frame (housing structure 52), the suspension frame (51) being movably coupled to the supporting frame in such a way (via ortho-planar springs 33) that the suspension frame is movable in relation to the supporting frame, 
wherein the suspension frame is movably coupled to the supporting frame by means of at least one ortho-planar spring (ortho-planar springs 33, Figs. 4A-4C, and following spring figures ) having a thickness, a width and a length, 
the thickness being at least one order of magnitude smaller than either the length or the width (see figures 4A-4C), 
the spring further having across its width a first end and a second end (diametric ends, e.g., axis BB in Fig. 6), 
the first end and the second end being located at opposite ends along the length of the spring, and 
wherein the spring comprises three areas: 
a first connection area (area at first end) at the first end of the spring spanning across the width of the spring and along a part of the length of the spring from the first end of the spring, 
a second connection area (area at second end)at the second end of the spring spanning across the width of the spring and along a part of the length of the spring from the second end, and 
a spring area (area with slots) spanning across the width of the spring and along the length of the spring between the first connection area and the second connection area, 
wherein the spring area comprises at least one slot having a first endpoint and a second endpoint, 
the at least one slot running along the length of the spring in such a way that the spring is in one piece, and 
magnets (51) are located fixed in relation to the supporting frame of the suspension assembly (see 112 rejection above).
YPMA fails to disclose the vibration energy harvester further comprising 
an electronics unit that is coupled to the coil and that comprises means to regulate and store energy generated by the coil moving in the magnetic field (see 112 rejection above), 
protective circuit means to protect the coil and the electronics unit, and 
output means to thereby be able to supply energy from the energy harvester to an energy consumer. 
Wan discloses a vibration energy harvester, further comprising 
an electronics unit (Figs. 7a-7d) that is coupled to the coil and that comprises means (e.g., 706) to regulate and store energy generated by the coil moving in the magnetic field (see 112 rejection above), 
protective circuit means (708) to protect the coil and the electronics unit [0001, 0003, 0008, 0035, 0037, 0045], and 
output means (e.g., 702, 709) to thereby be able to supply energy from the energy harvester to an energy consumer (e.g., battery 703, 704). 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure as claimed by combining the teachings of YPMA with that of Wan to efficiently convert the available energy into electric energy.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834